DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Request for Continued Examination
The response filed on 7/22/2021 has been entered and made of record. Claims 1 and 18-19 are amended and claim 21 was added. Claims 1 and 3-21 are pending.
The previous rejections of claims 1, 3, and 16-19 under 35 USC 102(a)(1) under Ansari have been withdrawn as necessitated by the amendment. New rejections of claims 1, 3, and 16-19 under 35 USC 103 have been made over Ansari in view of Yu.


Drawings
The drawings filed 6/12/2020 were accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Allowable Subject Matter
Claims 4-15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al (US20160226823A1; filed 12/8/2015) in view of Yu et al (US20170075420A1; filed 11/2/2016).



With regards to claim 1, Ansari discloses 1. An information processing device comprising a control unit configured to (Ansari, abstract: “gateway device”): execute a process of guiding a user's line of sight to a place of a control target device; execute a process of controlling timing of running an operation command in the control target device, according to timing of guiding the line of sight (Ansari, paragraph 12: “An alert message or status message may be transmitted from the gateway device using the driver communications protocol to the personal computer, cell phone, personal digital assistant, remote control, or the television for display in the user interface, or overlaid onto or inserted into a display of the television, cell phone, personal digital assistant, remote control, or personal computer… The user interface, enabled by the driver program and driver communications protocol, enables a user to determine status, change a configuration, view an event log, or any combination thereof for the associated endpoint device.” The act of guiding a user’s line of sight to a place of a control target device can include anything that would attract the user’s attention, such as a visual notification) and perform  control to send the operation command from the information processing device to the control target device… (Ansari, paragraph 12: “An alert message or status message may be transmitted from the gateway device using the driver communications protocol to the personal computer, cell phone, personal digital assistant, remote control, or the television for display in the user interface, or overlaid onto or inserted into a display of the television, cell phone, personal digital assistant, remote control, or personal computer… The user interface, enabled by the driver program and driver communications protocol, enables a user to determine status, change a configuration, view an event log, or any combination thereof for the associated endpoint device.” The determining of status, changing  wherein the control unit is implemented via at least one processor (Ansari, abstract: “A processor coupled to the interfaces and programming in storage in the server operate a communications program for configuring the gateway to communicate with endpoint devices”).
However, Ansari does not disclose the timing of the guiding the line of sight including a first time at which the user's line of sight is detected to a second time at which the user's line of sight reaches the place of the control target device, the second time being after the first time; perform control to send the operation command from the information processing device to the control target device at a timing based on the second time.
Yet, Yu teaches the timing of the guiding the line of sight including a first time at which the user's line of sight is detected to a second time at which the user's line of sight reaches the place of the control target device, the second time being after the first time; perform control to send the operation command from the information processing device to the control target device at a timing based on the second time (Yu, abstract: “combining eye based input with input for e.g. selection and activation of objects and object parts and execution of contextual actions related to the objects and object parts”; paragraph 70: “The dwell time is defined as the difference between the gaze-enter point of time, which is the time instance when the eye tracking data signal DEYE indicates that the user's point of regard falls within a GUI components representation on the display 20, and the gaze-leave point of time, which is the time instance when the eye tracking data signal DEYE indicates that the user's point of regard falls outside this representation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ansari and Yu such that the user’s gaze is tracked and used to make inputs. This would have enabled the user to use their gaze as an input (Yu, paragraph 20: 


With regards to claim 3, which depends on claim 1, Ansari discloses wherein the control unit is further configured to perform control to send an instruction command for running the operation command to the control target device at a timing at which the guiding of the line of sight is finished (Ansari, paragraph 12: “An alert message or status message may be transmitted from the gateway device using the driver communications protocol to the personal computer, cell phone, personal digital assistant, remote control, or the television for display in the user interface, or overlaid onto or inserted into a display of the television, cell phone, personal digital assistant, remote control, or personal computer… The user interface, enabled by the driver program and driver communications protocol, enables a user to determine status, change a configuration, view an event log, or any combination thereof for the associated endpoint device.” The running of the driver program that enables the determining of status, changing configurations and viewing event logs are being interpreted as the instruction command for the operation that is enabled once the alert or message has been received by the endpoint device).

With regards to claim 16, which depends on claim 1, Ansari discloses wherein the control unit is further configured to generate the operation command based on an instruction acquired from a spoken voice of the user (Ansari, abstract: “A gateway device providing and managing interactive user voice-.

With regards to claim 17, which depends on claim 1, Ansari discloses wherein the control unit is further configured to generate the operation command based on a situation of the user (Ansari, paragraph 2: “A home network user may desire to have the associated devices of the home network provide alerts, notifications, status, or other messages to the user in response to particular events”).

Claim 18 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

Claim 19 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

With regards to claim 20, which depend on claim 1, Ansari discloses wherein the information processing device is different than the control target device (Ansari, paragraph 12: “An alert message or status message may be transmitted from the gateway device using the driver communications protocol to the personal computer, cell phone, personal digital assistant, remote control, or the television for display in the user interface” The control target device is being interpreted as the user device (television, phone, computer, etc) while the information processing device is being interpreted as the gateway device).


Response to Arguments
Applicant's arguments filed 12/28/2021, regarding independent claims 1, 18, and 19, and the claims dependent on claim 1, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with applicant that Ansari does not disclose the amended limitations to the independent claims. As noted in the applicant’s remarks, the detection of the user’s line of sight, and the performance of an operation based on the line of sight and a second timing are not disclosed by Ansari. However, examiner gas made a new rejection over Ansari in view of Yu above. Yu teaches using gaze tracking software to perform operations based on dwell times. Thus examiner finds the applicant’s argument moot and has provided the new rejection above




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ha (US20150091794A1): Teaches extracting gaze direction of a user and displaying lines representing the direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178